DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement filed 10/1/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims the phrases “high-temperature” and “high-pressure” are indefinite because “high” is an indefinite relative term or degree.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 12-13, 15, 20-21, and 22-25 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ziegler “Synthesis of organic monolayer-stabilized copper nanocrystals in supercritical water”.
Regarding claims 1-5, 7-10, 12, 15, and 22-25, Ziegler teaches when water is heated and pressurized above the critical point it becomes a suitable solvent to employ organic capping ligands to control and stabilize the synthesis of nanocrystals. The use of a different precursor, Cu(CH3COO)2, leads to particles with significantly different morphologies. A mechanism is proposed for sterically stabilized nanocrystal growth in supercritical water that describes competing pathways of hydrolysis to large oxidized copper particles versus ligand exchanged and arrested growth by thiols to produce small monodispersed Cu nanoparticles (Abstract). Ziegler further discloses that metal oxides are also made when the alkanethiol is present (See conclusion and Tables 1 and 2). During reaction the cell is kept at a temperature of 400°C and a 
Regarding claim 13, the temperature is regulated at supercritical conditions, which would affect the reaction ratio (Experimental Section).
Regarding claims 20-21, these process features are met because they don’t materially change the product, and the product is capable of being evaluated under TEM, IR, or thermogravimetric analysis.
Claim(s) 1-14, and 16-25 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Okawara JP 2003200032.
	Regarding claim 1-12, 16, 18-19, and 22-25, Okawara teaches a process of coating fine particles under super critical conditions of a fluid (Claim 1), which may be carbon dioxide, ethyl alcohol, methyl alcohol, acetone, propane, water, alone or in mixture (Best mode for carrying out the invention). The fine particles may be silica, talc, or titanium oxide. The coating may be waxes such as paraffins, polyethylene glycol, higher fatty acids, glycol esters, acrylic resins and amide resins, polymers such as gelatin, gum arabic, polyvinyl alcohol and hydroxypropyl cellulose (Best mode for carrying out the invention). The coating would bind with the fine particles with at least a metal-C- bond because the product of Okawara is formed under the claimed process conditions. The process of Okawara is considered subjecting a metallic compound to a hydrothermal reaction because a hydrothermal reaction occurs in the supercritical 
	Regarding claim 13, the temperature is regulated at supercritical conditions, which would affect the reaction ratio (Claim 1).
	Regarding claim 14, at least some of coatings such as paraffins, polyethylene glycol, higher fatty acids, glycol esters, acrylic resins and amide resins, polymers such as gelatin, gum arabic, polyvinyl alcohol and hydroxypropyl cellulose (Best mode for carrying out the invention) are hydrophilic and the super critical fluid is sprayed onto the fine particles in order to be well dispersed in the fluid (Description).
Regarding claim 17, at least some of coatings such as paraffins, polyethylene glycol, higher fatty acids, glycol esters, acrylic resins and amide resins, polymers such as gelatin, gum arabic, polyvinyl alcohol and hydroxypropyl cellulose (Best mode for carrying out the invention) are hydrophopic and the super critical fluid is sprayed onto the fine particles in order to be well dispersed in the fluid (Description). The solvent may include an organic solvent such as alcohol or acetone (Best mode for carrying out the invention).
Regarding claims 20-21, these process features are met because they don’t materially change the product, and the product is capable of being evaluated under TEM, IR, or thermogravimetric analysis.
Double Patenting
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/570913 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially identical in scope and content.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/570918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially identical in scope and content.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAMES A FIORITO/Primary Examiner, Art Unit 1731